PER CURIAM
In this mental commitment case, the state concedes that the trial court erred in finding appellant to be a mentally ill person within the meaning of ORS 426.005(2). Nonetheless, we are required to conduct a de novo review.
On the basis of that review, we agree with the state: “This is one of those cases where the relationship between [the] appellant’s medical condition and her emotional lability[1] cannot be gleaned from [the] record.”
Reversed.

 Yes, lability, or the state of being labile: “[R]eadily or continually undergoing chemical or physical or biological change or breakdown.” Webster’s Third New International Dictionary 1259 (unabridged 1971).